Exhibit 10.1
EXECUTION VERSION
INVESTMENT AGREEMENT
among
CLEARWIRE CORPORATION,
CLEARWIRE COMMUNICATIONS LLC,
SPRINT NEXTEL CORPORATION,
COMCAST CORPORATION,
TIME WARNER CABLE INC.,
BRIGHT HOUSE NETWORKS, LLC,
EAGLE RIVER HOLDINGS, LLC,
AND
INTEL CORPORATION
Dated as of November 9, 2009





--------------------------------------------------------------------------------



 



          THIS INVESTMENT AGREEMENT (this “Agreement”) is made and entered into
as of November 9, 2009 (the “Execution Date”) by and among Clearwire
Corporation, a Delaware corporation (“Clearwire”), Clearwire Communications LLC,
a Delaware limited liability company (“Clearwire LLC”), and together with
Clearwire, the “Clearwire Parties”), Sprint Nextel Corporation, a Kansas
corporation (“Sprint”), Comcast Corporation, a Pennsylvania corporation
(“Comcast”), Time Warner Cable Inc., a Delaware corporation (“TWC”), Bright
House Networks, LLC, a Delaware limited liability company (“BHN”), Intel
Corporation, a Delaware corporation (“Intel”), and Eagle River Holdings, LLC, a
Washington limited liability company (“Eagle River,” and together with Sprint,
Comcast, TWC, BHN and Intel, the “Investors”; the Investors and the Clearwire
Parties are referred to herein as the “Parties”). Capitalized terms not
otherwise defined in this Agreement have the meanings ascribed to those terms in
Exhibit A attached to this Agreement.
RECITALS
     A. Each Investor, or one or more wholly-owned subsidiaries of such
Investor, is a current stockholder in Clearwire, and each of Sprint, Comcast,
TWC, BHN and Intel, or their respective wholly-owned subsidiaries, are
equityholders in Clearwire LLC.
     B. In order to provide additional capital required by the Clearwire
Parties, the Investors desire to invest capital in the Clearwire Parties.
     C. As soon as practicable after the Execution Date, Clearwire will commence
the Rights Offering (as defined below).
     D. Promptly following the Execution Date, Clearwire LLC intends to commence
an offering of senior secured notes or other first lien indebtedness
(“Refinancing Debt”), the proceeds of which will be used to repay indebtedness
under the Credit Agreement and for general corporate purposes. Sprint and
Comcast each hold indebtedness under the Credit Agreement as of the close of
business on October 30, 2009 (in such capacity, a “Rollover Investor”) and have
agreed to purchase from Clearwire LLC an amount of Refinancing Debt such that
the gross proceeds therefrom are sufficient to repay in full the aggregate
principal amount owing to each as holders of loans under the Credit Agreement
plus accrued and unpaid interest thereon to the date of repayment, as more fully
described herein.
     E. The Audit Committee of the Board of Directors of Clearwire has approved
and recommended the approval of this Agreement and the Transactions contemplated
hereunder to Clearwire’s Board of Directors, and the disinterested directors of
Clearwire’s Board of Directors as well as a majority of Clearwire’s Board of
Directors have approved this Agreement and the Transactions contemplated
hereunder.
     F. Concurrently with this Agreement, the Investors, or their applicable
Subsidiaries who are stockholders of Clearwire and/or equityholders of Clearwire
LLC (if applicable), together with certain other stockholders of Clearwire, are
executing and delivering an irrevocable written consent consenting to the
Transactions contemplated by this Agreement, an increase in Clearwire’s
authorized share capital and the Rights Offering (the “Written Consent”) and an
irrevocable consent and waiver with respect to certain other contractual rights
(the “Waiver”).

2



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the foregoing recitals and of the
mutual promises set forth in this Agreement, the Parties to this Agreement and
by this Agreement agree as follows:
ARTICLE 1
INVESTMENTS
     SECTION 1.1 First Investment Closing; Contributions of Certain Investors.
     (a) At the First Investment Closing, Sprint will contribute Seven Hundred
Ninety-Four Million, Nine Hundred Thirty-Nine Thousand, Two Hundred Ninety-Eight
Dollars and Ninety-Seven Cents ($794,939,298.97) to Clearwire LLC, Comcast will
contribute One Hundred Thirty-Two Million, Four Hundred Eighty-Nine Thousand,
Eight Hundred Eighty-One Dollars and Ninety-Four Cents ($132,489,881.94) to
Clearwire LLC, TWC will contribute Sixty-Nine Million, Six Hundred Twenty-Four
Thousand, Seven Hundred Eighty-One Dollars and Ninety-Eight Cents
($69,624,781.98) to Clearwire LLC, BHN will contribute Twelve Million, Eight
Hundred Forty-Three Thousand, Four Hundred Six Dollars and Ten Cents
($12,843,406.10) to Clearwire LLC, Eagle River will contribute Thirteen Million,
Five Hundred Nineteen Thousand, Three Hundred Seventy-One Dollars and
Thirty-Seven Cents ($13,519,371.37) to Clearwire LLC, and Intel will contribute
Thirty-Three Million, Seven Hundred Ninety-Eight Thousand, Four Hundred
Thirty-Nine Dollars and Forty-Two Cents ($33,798,439.42) to Clearwire LLC.
     (b) In consideration for the contribution described in Section 1.1(a),
Clearwire LLC will issue in accordance with the terms of the Clearwire LLC
Agreement (i) 108,450,109 Class B Common Units and 108,450,109 Voting Units to
Sprint, (ii) 18,075,018 Class B Common Units and 18,075,018 Voting Units to
Comcast, (iii) 9,498,606 Class B Common Units and 9,498,606 Voting Units to TWC,
(iv) 1,752,170 Class B Common Units and 1,752,170 Voting Units to BHN,
(v) 1,844,389 Class B Common Units and 1,844,389 Voting Units to Eagle River and
(vi) 4,610,974 Class B Common Units and 4,610,974 Voting Units to Intel.
     (c) Immediately following the issuance of the Voting Units, each of Sprint,
Comcast, TWC, BHN, Eagle River and Intel will transfer all of their respective
Voting Units described in Section 1.1(b) to Clearwire in consideration for
Clearwire’s issuance to such Investor of an equal number of shares of Class B
Common Stock.
     (d) All payments required under this Section 1.1 will be made in cash by
wire transfer of immediately available funds to a bank account(s) of Clearwire
LLC designated in writing by Clearwire LLC at least three Business Days before
the First Investment Closing.
     SECTION 1.2 Second Investment Closing; Contributions of Certain Investors.

3



--------------------------------------------------------------------------------



 



     (a) At the Second Investment Closing, Sprint will contribute Three Hundred
Thirty-One Million, Sixty Thousand, Seven Hundred Three Dollars and Forty-Three
Cents ($331,060,703.43) to Clearwire LLC, Comcast will contribute Fifty-Five
Million, One Hundred Seventy-Seven Thousand, Five Hundred Ninety-Three Dollars
and Eighty-Seven Cents ($55,177,593.87) to Clearwire LLC, TWC will contribute
Twenty-Eight Million, Nine Hundred Ninety-Six Thousand, Three Hundred
Eighty-Seven Dollars and Eighty-Three Cents ($28,996,387.83) to Clearwire LLC,
BHN will contribute Five Million, Three Hundred Forty-Eight Thousand, Eight
Hundred Forty-Seven Dollars and Sixty Cents ($5,348,847.60) to Clearwire LLC,
Eagle River will contribute Five Million, Six Hundred Thirty Thousand, Three
Hundred Seventy Dollars and Ninety-One Cents ($5,630,370.91) to Clearwire LLC,
and Intel will contribute Fourteen Million, Seventy-Five Thousand, Nine Hundred
Sixteen Dollars and Twenty-Eight Cents ($14,075,916.28) to Clearwire LLC.
     (b) In consideration for the contribution described in Section 1.2(a),
Clearwire LLC will issue in accordance with the terms of the Clearwire LLC
Agreement (i) 45,165,171 Class B Common Units and 45,165,171 Voting Units to
Sprint, (ii) 7,527,639 Class B Common Units and 7,527,639 Voting Units to
Comcast, (iii) 3,955,851 Class B Common Units and 3,955,851 Voting Units to TWC,
(iv) 729,720 Class B Common Units and 729,720 Voting Units to BHN, (v) 768,127
Class B Common Units and 768,127 Voting Units to Eagle River, and (vi) 1,920,316
Class B Common Units and 1,920,316 Voting Units to Intel.Immediately following
the issuance of the Voting Units, each of Sprint, Comcast, TWC, BHN, Eagle River
and Intel will transfer all of their respective Voting Units described in
Section 1.2(b) to Clearwire in consideration for Clearwire’s issuance to such
Investor of an equal number of shares of Class B Common Stock.
     (c) All payments required under this Section 1.2 will be made in cash by
wire transfer of immediately available funds to a bank account(s) of Clearwire
LLC designated in writing by Clearwire LLC at least three Business Days before
the Second Investment Closing.
     SECTION 1.3 Third Investment Closing; Contributions of Certain Investors.
     (a) At the Third Investment Closing, Sprint will contribute Forty-Nine
Million, Nine Hundred Ninety-Nine Thousand, Nine Hundred Ninety-Seven Dollars
and Six Cents ($49,999,997.06) to Clearwire LLC, Comcast will contribute Eight
Million, Three Hundred Thirty-Two Thousand, Five Hundred Twenty-Four Dollars and
Ten Cents ($8,332,524.10) to Clearwire LLC, TWC will contribute Four Million,
Three Hundred Seventy-Eight Thousand, Eight Hundred Twenty-Four Dollars and
Seventy-Two Cents ($4,378,824.72) to Clearwire LLC, BHN will contribute Eight
Hundred Seven Thousand, Seven Hundred Forty-Four Dollars and One Cent
($807,744.01) to Clearwire LLC, Eagle River will contribute Eight Hundred Fifty
Thousand, Two Hundred Fifty Dollars and Sixty-Eight Cents ($850,250.68) to
Clearwire LLC, and Intel will contribute Two Million, One Hundred Twenty-Five
Thousand, Six Hundred Forty-One Dollars and Thirty-Six Cents ($2,125,641.36) to
Clearwire LLC.

4



--------------------------------------------------------------------------------



 



     (b) In consideration for the contribution described in Section 1.3(a),
Clearwire LLC will issue in accordance with the terms of the Clearwire LLC
Agreement (i) 6,821,282 Class B Common Units and 6,821,282 Voting Units to
Sprint, (ii) 1,136,770 Class B Common Units and 1,136,770 Voting Units to
Comcast, (iii) 597,384 Class B Common Units and 597,384 Voting Units to TWC,
(iv) 110,197 Class B Common Units and 110,197 Voting Units to BHN, (v) 115,996
Class B Common Units and 115,996 Voting Units to Eagle River, and (vi) 289,992
Class B Common Units and 289,992 Voting Units to Intel.
     (c) Immediately following the issuance of the Voting Units, each of Sprint,
Comcast, TWC, BHN, Eagle River and Intel will transfer all of their respective
Voting Units described in Section 1.3(b) to Clearwire in consideration for
Clearwire’s issuance to such Investor of an equal number of shares of Class B
Common Stock.
     (d) All payments required under this Section 1.3 will be made in cash by
wire transfer of immediately available funds to a bank account(s) of Clearwire
LLC designated in writing by Clearwire LLC at least three Business Days before
the Second Investment Closing.
               SECTION 1.4 Over Allotment Fee. In connection with Sprint’s,
Comcast’s, TWC’s and BHN’s purchase of Class B Common Units and Voting Units in
amounts exceeding such Investor’s Percentage Interest (as that term is defined
in the Equityholders’ Agreement) immediately prior to the First Investment
Closing of the aggregate amount committed pursuant to Sections 1.1, 1.2 and 1.3,
Clearwire LLC will pay an aggregate fee of $18,878,933.94 to Sprint,
$3,135,911.17 to Comcast, $1,659,286.77 to TWC and $315,324.86 to BHN (each an
“Over Allotment Fee”), payable at the option of each such Investor (a) in
Class B Common Units at a per unit price of $7.33 and an equal number of Voting
Units, or (b) in cash by wire transfer of immediately available funds to a bank
account of each such Investor designated in writing by such Investor to
Clearwire LLC at least three Business Days before the applicable Investment
Closing. At the Second Investment Closing, Clearwire LLC will pay the following
portions of the Over Allotment Fees: $16,378,933.94 to Sprint, $2,719,284.80 to
Comcast, $1,440,345.37 to TWC and $274,937.61 to BHN. At the Third Investment
Closing, Clearwire LLC will pay the remaining portions of the Over Allotment
Fees as follows: $2,500,000.00 to Sprint, $416,626.36 to Comcast, $218,941.41 to
TWC and $40,387.25 to BHN. Each Investor receiving an Over Allotment Fee must
provide written notice to the Clearwire Parties at least three Business Days
before the applicable Investment Closing if it elects to receive Class B Common
Units and an equal number of Voting Units for all or a portion of its Over
Allotment Fee. Notwithstanding the foregoing, Sprint hereby irrevocably elects
to receive at least one-half (1/2) of its Over Allotment Fee in Class B Common
Units and Voting Units provided that Sprint retains the right to make an
election with respect to the remaining one-half (1/2) of its Over Allotment Fee.
Immediately following the issuance of the Voting Units pursuant to this
Section 1.4, each Investor receiving Voting Units pursuant to this Section 1.4
will transfer all of such Voting Units to Clearwire in consideration for
Clearwire’s issuance to such Investor of an equal number of shares of Class B
Common Stock.
               SECTION 1.5 Closing. Unless this Agreement has been earlier
terminated in accordance with Section 7.1, and on the terms and the conditions
set forth in

5



--------------------------------------------------------------------------------



 



Section 5.1, the closing of the transactions contemplated by Section 1.1 (the
“First Investment Closing”), by Section 1.2 (the “Second Investment Closing”),
and by Section 1.3 (the “Third Investment Closing” and together with the First
Investment Closing and the Second Investment Closing, each an “Investment
Closing” and together the “Investment Closings”) will take place on the next
Business Day after satisfaction or waiver of the closing conditions in Article 5
occurs with respect to the applicable Investment Closing (excluding conditions
that by their nature cannot be satisfied until the applicable Investment Closing
but subject to the satisfaction of such conditions at the applicable Investment
Closing), or another time and date that the Parties agree to in writing;
provided that in no event shall the First Investment Closing occur prior to
November 13, 2009, and at least five (5) Business Days prior to the anticipated
date of each of the Second Investment Closing and the Third Investment Closing,
Clearwire will provide notice to the Investors.
               SECTION 1.6 Clearwire Closing Deliverables. Clearwire will
deliver, or cause to be delivered by Clearwire LLC, to the other Parties the
following:
     (a) to each Investor at each Investment Closing:
     (i) an instrument (which may be evidence of book-entry) evidencing the
Voting Units to be issued at the applicable Investment Closing duly executed by
Clearwire LLC;
     (ii) an instrument (which may be evidence of book-entry) evidencing the
Class B Common Units to be issued at the applicable Investment Closing duly
executed by Clearwire LLC; and
     (iii) a stock certificate or evidence of book-entry for the respective
shares of Class B Common Stock to be issued at the applicable Investment Closing
duly executed by Clearwire.
     (b) to each Investor at the First Investment Closing and the Second
Investment Closing:
     (i) a certificate executed by an executive officer of Clearwire certifying
compliance by Clearwire with the conditions set forth in Sections 5.2(a) and
5.2(b);
     (ii) a certificate executed by the Secretary or any Assistant Secretary of
Clearwire, dated as of the date of the Investment Closing, certifying the good
standing of Clearwire in Delaware;
     (iii) a certificate executed by the Secretary or any Assistant Secretary of
Clearwire LLC, dated as of the date of the Investment Closing, certifying the
good standing of Clearwire LLC in Delaware;
     (c) to Eagle River at the First Investment Closing, a joinder to the
Clearwire LLC Agreement in form and substance reasonably satisfactory to
Clearwire LLC and Eagle River; and

6



--------------------------------------------------------------------------------



 



     (d) to each Investor at each Investment Closing, all other documents
required to be entered into by the Clearwire Parties under this Agreement.
               SECTION 1.7 Investor Closing Deliverables. At each Investment
Closing, each Investor will deliver, or cause to be delivered, to the other
Parties the following:
     (a) an instrument evidencing the wire transfer of such Investor’s
contribution contemplated by Section 1.1, Section 1.2 or Section 1.3, as
applicable, to be made at such Investment Closing in immediately available funds
to a bank account designated in writing by Clearwire or Clearwire LLC, as the
case may be;
     (b) an instrument evidencing the transfer of the Voting Units to be
transferred at the applicable Investment Closing, duly executed by such
Investor;
     (c) with respect to Eagle River only at the First Investment Closing, a
joinder to the Clearwire LLC Agreement in form and substance reasonably
satisfactory to Clearwire LLC and Eagle River; and
     (d) all other documents required to be entered into by such Investor and/or
one or more appropriate Subsidiaries of such Investor under this Agreement.
ARTICLE 2
AGREEMENTS RELATED TO THE DEBT ROLLOVER
               SECTION 2.1 Rollover Transactions and Rollover Fees.
          (a) Clearwire LLC may commence an offering of Refinancing Debt
following the Execution Date, although each Investor agrees that Clearwire LLC
shall not be obligated by this Agreement to issue any Refinancing Debt and that
the decision to issue any Refinancing Debt will be at the sole discretion of the
Clearwire Parties subject to any other contractual restrictions. If Clearwire
LLC issues Refinancing Debt in an aggregate amount such that the net cash
proceeds of such issuance (inclusive of the Rollover Amounts described below)
are sufficient, and will be used, to pay in full all outstanding loans, together
with accrued and unpaid interest and fees, prepayment premium (if any), and all
other amounts owing under the Credit Agreement (including, without limitation,
all such amounts owing to each of the Rollover Investors in its capacity as a
lender under the Credit Agreement (all such amounts owing to such Rollover
Investor being its respective “Rollover Amount”)), then each Rollover Investor
agrees that it will purchase from Clearwire LLC (or, if directed by Clearwire
LLC, from the initial purchasers of the Refinancing Debt) an amount of the
Refinancing Debt equal to such Rollover Investor’s Rollover Amount (each a
“Rollover Transaction”). The Parties agree that Section 5.2(e) of the Amended
and Restated Operating Agreement of Clearwire LLC will not apply to the Rollover
Transactions. Each of the Rollover Investors agrees that it will not be entitled
to negotiate the terms of the Refinancing Debt, and each agrees that the terms
of such Refinancing Debt will be determined by the Clearwire Parties in their
sole discretion, provided that the terms applicable to the portion of the
Refinancing Debt to be purchased by the Rollover Investors shall be identical in
all respects to the terms applicable to all other Refinancing Debt. The
obligation

7



--------------------------------------------------------------------------------



 



to consummate the Rollover Transaction shall not be conditioned upon the closing
of the other Transactions contemplated by this Agreement.
          (b) Upon the consummation of a Rollover Transaction, Clearwire LLC
will pay to the applicable Rollover Investor a fee equal to 3% of such Rollover
Investor’s Rollover Amount (each a “Rollover Fee”) concurrently with the closing
of the Rollover Transaction. The Clearwire Parties will deliver the applicable
Rollover Fee to the applicable Rollover Investor in cash by wire transfer of
immediately available funds to a bank account of such Rollover Investor
designated in writing by such Rollover Investor to the Clearwire Parties at
least three Business Days before the Rollover Transaction.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE CLEARWIRE PARTIES
          Except as disclosed in the SEC Documents filed as of the Execution
Date or in the disclosure letter (the “Clearwire Disclosure Schedule”) delivered
by the Clearwire Parties to the Investors prior to the execution of this
Agreement (which letter sets forth items of disclosure with specific reference
to the particular Section or subsection of this Agreement to which the
information in the Clearwire Disclosure Schedule relates), except:
     (A) any information set forth in one section of the Clearwire Disclosure
Schedule will be deemed to apply to each other Section or subsection of this
Agreement to which its relevance is reasonably apparent from a reasonable
reading thereof to a reasonable person without independent knowledge of the
matters so disclosed; and
     (B) notwithstanding anything in this Agreement to the contrary, the
inclusion of an item in such schedule as an exception to a representation or
warranty will not be deemed an admission that such item represents a material
exception or material fact, event or circumstance or that such item has had or
would reasonably be expected to have a Material Adverse Effect.
     The Clearwire Parties, jointly and severally, represent and warrant to the
other Parties as of the Execution Date and as of the applicable Investment
Closing as follows:
               SECTION 3.1 Organization; Authorization.
     (a) Each Clearwire Party is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of formation and has all corporate,
limited liability company or similar powers required to carry on its business as
now conducted. Each Clearwire Party has all requisite power and authority to
enter into this Agreement and to perform the obligations to be performed by it
under this Agreement.
     (b) Except for the matters agreed to in the Written Consent (including the
approval of the Charter Amendment) and the Waiver, the affirmative (in person or
by proxy) vote of the holders of a majority of the outstanding voting power of
Clearwire A Common Stock and Clearwire Class B Common Stock, voting together as
a single class,

8



--------------------------------------------------------------------------------



 



present and voting in accordance with the requirements of Nasdaq rules in favor
of the issuance of Clearwire A Common Stock and Clearwire Class B Common Stock
in connection with the Transactions is the only vote of the holders of any of
Clearwire’s Capital Stock necessary in connection with the consummation of the
Transactions contemplated hereby (the “Clearwire Stockholder Approval”). The
execution and delivery of this Agreement, and the performance by Clearwire and
each of its Subsidiaries of its obligations under this Agreement have been duly
authorized by all necessary actions, except for the Clearwire Stockholder
Approval, on the part of each Clearwire Party. This Agreement has been duly
executed and delivered by such Clearwire Party and constitutes, and will
constitute, a legal, valid and binding obligation of such Clearwire Party
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation, fraudulent
conveyance and other similar Laws and principles of equity affecting creditors’
rights and remedies generally (the “Bankruptcy Exception”).
               SECTION 3.2 Non-Contravention. Subject to obtaining the
Government Consents, the execution, delivery and performance of this Agreement,
the consummation of the Transactions and the fulfillment of and compliance with
the terms and conditions of this Agreement do not or will not result in the
imposition of any Encumbrance, and do not or will not (as the case may be), with
the passing of time or the giving of notice or both, violate or conflict with,
constitute a breach of or default under, result in the loss of any benefit
under, permit the acceleration of any obligation under or create in any party
the right to terminate, modify or cancel,
     (a) the certificate of incorporation or bylaws of Clearwire (as amended
pursuant to this Agreement) or the organizational documents of Clearwire LLC,
     (b) any contractual obligation of such Clearwire Party or any of their
respective Subsidiaries or any license, franchise, permit, approval or similar
authorization affecting, or relating in way to, the assets of business of such
Clearwire Party or any of their respective Subsidiaries,
     (c) any Governmental License held by either of the Clearwire Parties or any
of their respective Subsidiaries,
     (d) any judgment, decree or order of any Governmental Authority to which
such Clearwire Party is a party or by which the Investor or any of its
respective properties are bound, or
     (e) any Law applicable to such Clearwire Party or any of their respective
Subsidiaries or their respective assets and in existence on the Execution Date,
     in the case of each of clauses (b) through (e), except as would not prevent
or materially delay the performance by the Clearwire Parties of any of their
respective obligations under this Agreement or the performance by the Clearwire
Parties of the Transactions contemplated by this Agreement or except as such
irrevocable consents or waivers have been obtained as of the Execution Date.

9



--------------------------------------------------------------------------------



 



               SECTION 3.3 Litigation. There is no Proceeding instituted or
pending or, to the Knowledge of Clearwire, threatened against the Clearwire
Parties or any of their respective Subsidiaries that would reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect or that, as of the Execution Date, in any manner challenges or seeks to
prevent, enjoin, alter or materially delay the Transactions. There are no
judgments, orders, injunctions, decrees, stipulations or awards (whether
rendered by a court, administrative agency, or by arbitration, as a result of a
grievance or other procedure) against or relating to the Clearwire Parties, any
of their respective Subsidiaries or to the Knowledge of Clearwire, any Person
for whom the Clearwire Parties or any of their respective Subsidiaries are
liable for certain claims that would reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect or that, as of
the Execution Date, in any manner challenges or seeks to prevent, enjoin, alter
or materially delay the Transactions.
               SECTION 3.4 Compliance with Law. Each Clearwire Party and their
respective Subsidiaries has been operated at all times in compliance with all
Laws applicable to such Clearwire Party or any of their respective Subsidiaries
or by which any property, business or asset of the Clearwire Parties or any of
their respective Subsidiaries is bound or affected or given written notice of
any violation of any such Laws, other than failures to comply with or violation
of such Laws that individually or in the aggregate would not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect.
               SECTION 3.5 Required Filings and Consents. The execution and
delivery of this Agreement by the Clearwire Parties and the consummation by the
Clearwire Parties of the Transactions contemplated by this Agreement do not, and
the performance of this Agreement by the Clearwire Parties will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Authority, except for the Governmental Consents or where
the failure to obtain those consents, approvals, authorizations or permits, or
to make those filings or notifications, would not, individually or in the
aggregate, prevent or materially delay the performance by the Clearwire Parties
of any of their respective obligations under this Agreement or the performance
by the Clearwire Parties of the Transactions contemplated by this Agreement.
               SECTION 3.6 SEC Documents; Financial Statements.
     (a) Clearwire has filed all reports, schedules, forms, statements and other
documents (including exhibits and other information incorporated in those
documents) with the SEC required to be filed by Clearwire since November 28,
2008 (the “SEC Documents”). Except to the extent that information contained in
any SEC Document has been revised, amended, supplemented or superseded by a
later-filed SEC Document, none of the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact required to be
stated in the SEC Documents or necessary in order to make the statements in the
SEC Documents, in light of the circumstances under which they were made, not
misleading. As of the dates of their respective filings, the SEC Documents
complied as to form with the requirements of the Securities Act and the Exchange
Act applicable to such SEC Documents, as the case may be.

10



--------------------------------------------------------------------------------



 



     (b) Each of the Financial Statements (including the related notes) of
Clearwire included in the SEC Documents complied at the time it was filed as to
form in all material respects with the applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto, was
prepared in accordance with generally accepted accounting principles in the
United States (“GAAP”) (except, in the case of unaudited statements, as
permitted by the rules and regulations of the SEC) applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto)
and fairly presented in all material respects the consolidated financial
position of Clearwire and its consolidated Subsidiaries as of the dates of the
SEC Documents and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments). Since December 31, 2008, Clearwire has not
made any change in the accounting practices or policies applied in the
preparation of its financial statements, except as required by GAAP, SEC rule or
policy or applicable Law.
     (c) Except as disclosed in the SEC Documents filed by Clearwire and
publicly available before the Execution Date, neither Clearwire nor any of its
Subsidiaries has any material liabilities or obligations of any nature (whether
accrued, absolute, contingent, determined, determinable or otherwise) that
(i) as of the Execution Date, would have been required to be included on a
consolidated balance sheet (or the footnotes thereto) of Clearwire prepared in
accordance with GAAP and (ii) individually or in the aggregate have had or would
reasonably be expected to result in a Material Adverse Effect.
     (d) There are no outstanding loans or other extensions of credit made by
Clearwire or any of its Subsidiaries to any executive officer (as defined in
Rule 3b-7 under the Exchange Act) or director of Clearwire. Clearwire has not
taken any action prohibited by Section 402 of the Sarbanes-Oxley Act of 2002.
     (e) As of the date of this Agreement, there are no outstanding or
unresolved comments in the comment letters received from the SEC staff with
respect to the SEC Documents. To the Knowledge of Clearwire, none of the SEC
Documents is subject to ongoing review or outstanding SEC comment or
investigation.
               SECTION 3.7 Capitalization.
     (a) The Class B Common Units, Voting Units, Class A Common Units, shares of
Class A Common Stock and shares of Class B Common Stock to be issued pursuant to
this Agreement and in accordance with the Written Consent and the Waiver, when
issued and delivered in accordance with the terms of this Agreement, will have
been duly authorized, validly issued, fully paid and nonassessable and free of
Encumbrances, preemptive rights or other similar rights, other than Encumbrances
created by the Equityholders’ Agreement.
     (b) Except as modified by the Charter Amendment, the authorized Capital
Stock of Clearwire consists of 1,300,000,000 shares of Clearwire Class A Common
Stock, 750,000,000 shares of Clearwire Class B Common Stock and

11



--------------------------------------------------------------------------------



 



15,000,000 shares of preferred stock, $0.0001 par value per share (the
“Preferred Stock”). As of the close of business on October 31, 2009:
     (i) 195,956,715 shares of Clearwire Class A Common Stock were issued and
outstanding, all of which are validly issued, fully paid and nonassessable and
free of preemptive rights, other than preemptive rights under the Equityholders’
Agreement,
     (ii) 528,823,529 shares of Clearwire Class B Common Stock were issued and
outstanding, all of which are validly issued, fully paid and nonassessable and
free of preemptive rights, other than preemptive rights under the Equityholders’
Agreement,
     (iii) no shares of Clearwire Capital Stock were held in the treasury of
Clearwire,
     (iv) 22,667,489 shares of Clearwire Class A Common Stock were subject to
outstanding Clearwire Stock Options, 12,525,494 shares of Clearwire Class A
Common Stock were subject to outstanding Clearwire restricted stock units and
62,593,505 shares of Clearwire Class A Common Stock were authorized and reserved
for future issuance under the Clearwire Stock Option Plans,
     (v) 17,806,220 shares of Clearwire Class A Common Stock were subject to
outstanding Clearwire Warrants and 17,806,220 shares of Clearwire Class A Common
Stock were authorized and reserved for future issuance under the Clearwire
Warrant Agreements,
     (vi) no shares of Preferred Stock were issued or outstanding, and
               (vii) with respect to Clearwire LLC, there were (A) a total of
724,780,244 Voting Units, (B) 195,956,715 Class A Common Units and
(C) 528,823,529 Class B Common Units outstanding.
     (c) Except as set forth in Section 3.7(b) above, as of the Execution Date,
there are no outstanding (i) shares of Capital Stock of Clearwire, (ii) units or
other equity interests of Clearwire LLC, and (iii) options, warrants,
convertible securities, subscriptions, stock appreciation rights, phantom stock
plans or stock equivalents or other rights, agreements, arrangements or
commitments (contingent or otherwise) of any character issued or authorized by
Clearwire, Clearwire LLC or any domestic Subsidiary of Clearwire or Clearwire
LLC relating to the issued or unissued Capital Stock of Clearwire, Clearwire LLC
or any domestic Subsidiary of Clearwire or Clearwire LLC or obligating
Clearwire, Clearwire LLC or any domestic Subsidiary of Clearwire or Clearwire
LLC to issue or sell any shares of Capital Stock of, or options, warrants,
convertible securities, subscriptions or other equity interests in, Clearwire,
Clearwire LLC or any domestic Subsidiary of Clearwire or Clearwire LLC. All
shares of Capital Stock of Clearwire or Clearwire LLC subject to issuance as
aforesaid, upon issuance on the terms and conditions specified in the
instruments under which they are issuable, will be duly authorized, validly
issued, fully paid and nonassessable. As of the Execution

12



--------------------------------------------------------------------------------



 



Date, there are no outstanding contractual obligations of Clearwire, Clearwire
LLC or any domestic Subsidiary of Clearwire or Clearwire LLC to repurchase,
redeem or otherwise acquire any shares of Clearwire Capital Stock or any Capital
Stock of Clearwire LLC or to pay any dividend or make any other distribution in
respect thereof or to provide funds to, or make any investment (in the form of a
loan, capital contribution or otherwise) in, any Person.
               SECTION 3.8 Absence of Certain Changes or Events. Except as
contemplated by this Agreement or as disclosed in the SEC Documents filed before
the date hereof, since December 31, 2008, the Clearwire Parties and their
respective Subsidiaries have conducted their respective businesses in the
ordinary course of business and there has not been any event, occurrence or
development of any condition that has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
               SECTION 3.9 Brokers. Except for the payment to Morgan Stanley &
Co. Incorporated pursuant to an agreement with Clearwire, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with this Agreement and the Transactions contemplated
by this Agreement based on arrangements made by or on behalf of the Clearwire
Parties.
               SECTION 3.10 Information Supplied. None of the information
supplied or to be supplied by Clearwire for inclusion or incorporation by
reference in the Information Statement or any amendments or supplements thereto
will, at the dates those documents are first published, sent or delivered to
Clearwire’s stockholders contain any untrue statement of a material fact or omit
to state any material fact required to be stated in the Information Statement or
necessary in order to make the statements made in the Information Statement, in
light of the circumstances under which they were made, not misleading. The
Information Statement at the date that document is first published, sent or
delivered to Clearwire’s stockholders or, unless promptly corrected, at any time
during the pendency of the Closing, will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated in the
Information Statement or necessary in order to make the statements made in the
Information Statement, in light of the circumstances under which they were made,
not misleading. Notwithstanding the foregoing, no representation or warranty is
made by any Party with respect to statements made or incorporated by reference
in the Information Statement based on information supplied by the other Parties
for inclusion or incorporation by reference in any of the foregoing documents.
               SECTION 3.11 Certain Ancillary Agreements. As of the Execution
Date, other than (i) this Agreement, (ii) the other documents expressly
contemplated by this Agreement, (iii) the Ancillary Agreements (as defined in
the Transaction Agreement), and (iv) any confidentiality agreements between or
among two or more of the Parties entered into prior to the Execution Date (the
agreements referred to in clauses (i) through (iv), collectively, the
“Transaction Related Agreements”), neither Clearwire nor any of its Affiliates
has entered into any contract, agreement, arrangement or other understanding,
whether written or oral, and regardless of the subject matter thereof, with any
other Party or any of their respective Affiliates, in each case, in connection
with or in consideration of the transactions contemplated by the Transaction
Related Agreements, including, without limitation, any term sheet, letter of
intent,

13



--------------------------------------------------------------------------------



 



memorandum of understanding or “agreement to agree,” in each case, whether or
not such agreement purports to be binding. Neither Clearwire nor any of its
Affiliates has entered into any amendment to any of the Ancillary Agreements,
except for work orders, purchase orders and other schedules contemplated by the
Ancillary Agreements on the date of their execution.
               SECTION 3.12 Change of Control Agreements. Neither the execution
and delivery of this Agreement, the Rights Offering nor the other Transactions
contemplated by this Agreement will (either alone or in conjunction with any
other event) result in, cause the accelerated vesting or delivery of, trigger
any payment or funding (through a grantor trust or otherwise) of, or increase
the amount or value of, any payment or benefit to any director, officer,
employee or consultant of Clearwire, Clearwire LLC or any of their respective
Subsidiaries, except to the extent such persons are entitled to participate in
the Rights Offering as a holder of Class A Common Stock or rights to acquire
Class A Common Stock.
               SECTION 3.13 Tax Opinion. Clearwire LLC has received an opinion
from Deloitte Tax LLP, its tax return preparer, to the effect that, as of the
Execution Date, it is more likely than not that the position represented by each
Layering Approach (as defined below) would be upheld by a court if challenged by
the Internal Revenue Service.
               SECTION 3.14 Disclaimer. Except for the representations and
warranties contained in this Article 3, neither Clearwire nor any other Person
makes any other express or implied representation or warranty on behalf of
Clearwire and its Subsidiaries, including any representation related to the
future financial performance or profitability of Clearwire and its Subsidiaries.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
     Each Investor, severally with respect to itself (and not jointly or jointly
and severally), represents and warrants to the Clearwire Parties as of the
Execution Date and the applicable Investment Closing as follows:
               SECTION 4.1 Organization; Authorization.
     (a) Such Investor is duly organized, validly existing and in good standing
under the Laws of its jurisdiction of formation and has all corporate, limited
liability company or similar powers required to carry on its business as now
conducted. Such Investor and each of its Subsidiaries have all requisite power
and authority to enter into this Agreement and to perform the obligations to be
performed by it under this Agreement.
     (b) The execution and delivery of this Agreement and the performance by
such Investor of its obligations under this Agreement have been duly authorized
by all necessary actions on the part of such Investor. This Agreement has been
duly executed and delivered by such Investor and such Subsidiary, and
constitutes, and will constitute, a legal, valid and binding obligation of such
Investor and such Subsidiary, as the case may

14



--------------------------------------------------------------------------------



 



be, enforceable against it and such Subsidiary in accordance with its terms,
subject to the Bankruptcy Exception.
                    SECTION 4.2 Non-Contravention. Except for the Governmental
Consents, the execution, delivery and performance of this Agreement, the
consummation of the Transactions and the fulfillment of and compliance with the
terms and conditions of this Agreement do not or will not (as the case may be),
with the passing of time or the giving of notice or both, violate or conflict
with, constitute a breach of or default under, result in the loss of any benefit
under, permit the acceleration of any obligation under or create in any party
the right to terminate, modify or cancel,
               (a) any term or provision of the charter documents or equivalent
organizational documents of such Investor,
               (b) any contractual obligation of such Investor or its
Subsidiaries,
               (c) any judgment, decree or order of any Governmental Authority
to which such Investor is a party or by which the Investor or any of its
respective properties are bound, or
               (d) any Law applicable to such Investor and in existence on the
Execution Date,
     in the case of each of clauses (b) through (d), except as would not prevent
or materially delay the performance by such Investor of any of its obligations
under this Agreement or the performance by such Investor of the Transactions
contemplated by this Agreement.
               SECTION 4.3 Securities Act; Investigation. The Class B Common
Units, the Voting Units, the shares of Class A Common Stock and the shares of
Class B Common Stock received by such Investor under this Agreement are being
acquired for investment only and not with a view to any public distribution
thereof in violation of any of the registration requirements of the Securities
Act or the securities Laws of any other jurisdiction applicable to the
Transactions contemplated by this Agreement. Such Investor has the knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the consideration received. Such Investor acknowledges that
before the date of this Agreement, such Investor has had access to information
and documents of the Clearwire Parties and has had the opportunity to meet with
members of senior management of the Clearwire Parties regarding the business and
operations of the Clearwire Parties; provided, however, that this Section 4.3
does not limit or modify the representations and warranties of the Clearwire
Parties set forth in this Agreement or the right of each Investor to rely
thereon. Each Investor hereby acknowledges that the Class B Common Units, the
Voting Units, the shares of Class A Common Stock and the shares of Class B
Common Stock received pursuant to the Transactions will be subject to the terms
of the Equityholders’ Agreement.
               SECTION 4.4 Availability of Funds. On the date of each applicable
Investment Closing, such Investor will have cash available or existing borrowing
facilities that together are sufficient to enable it to consummate the
Transactions contemplated by this Agreement.

15



--------------------------------------------------------------------------------



 



               SECTION 4.5 Required Filings and Consents. The execution and
delivery of this Agreement by such Investor and the consummation by such
Investor of the Transactions contemplated by this Agreement do not, and the
performance of this Agreement by such Investor will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Authority, except for the Governmental Consents or where the
failure to obtain those consents, approvals, authorizations or permits, or to
make those filings or notifications, would not, individually or in the
aggregate, prevent or materially delay the performance by such Investor of any
of its obligations under this Agreement or the performance by such Investor of
the Transactions contemplated by this Agreement.
               SECTION 4.6 Brokers. Each Investor shall be solely responsible
for any obligation or liability, contingent or otherwise, incurred by such
Investor for brokerage or finders’ fees or agents’ commissions or other similar
payment in connection with this Agreement.
               SECTION 4.7 Information Supplied. None of the information
supplied or to be supplied by such Investor to Clearwire in writing for
inclusion or incorporation by reference in the Information Statement, or any
amendments or supplements thereto will, at the dates those documents are first
published, sent or delivered to Clearwire’s stockholders contain any untrue
statement of a material fact or omit to state any material fact regarding such
Investor required to be stated in the Information Statement or necessary in
order to make the statements made in the Information Statement regarding such
Investor, in light of the circumstances under which they were made, not
misleading.
               SECTION 4.8 Disclaimer. Except for the representations and
warranties contained in this Article 4, no Investor nor any other Person makes
any other express or implied representation or warranty on behalf of any
Investor.
ARTICLE 5
CONDITIONS TO CLOSING
               SECTION 5.1 Conditions to Each Party’s Obligations to each
Investment Closing. The respective obligations of each Party at each Investment
Closing to effect the Transactions contemplated in Article 1 will be subject to
the following conditions (each of which shall be determined and may be relied
upon on an independent basis):
     (a) solely with respect to the Second Investment Closing and the Third
Investment Closing, the actions described in the Written Consent will be able to
be effected under applicable Law and the applicable Nasdaq rules;
     (b) no applicable Law will prohibit or prevent the consummation of the
Transactions;
     (c) no effective injunction, writ or preliminary restraining order or any
order of any nature will have been issued by a Governmental Authority of
competent jurisdiction prohibiting the consummation of the Transactions as
provided in this Agreement;

16



--------------------------------------------------------------------------------



 



     (d) the Class A Common Stock issued upon conversion of the Class B Common
Stock and the Class B Common Units issued in the Transactions contemplated in
Article 1 will have been listed on Nasdaq, subject only to official notice of
issuance; and
     (e) solely with respect to the Second Investment Closing and the Third
Investment Closing, Clearwire’s certificate of incorporation will have been
amended to increase the number of authorized shares of Class A Common Stock to
1,500,000,000 and the number of authorized shares of Class B Common Stock to
1,000,000,000 (the “Charter Amendment”).
               SECTION 5.2 Condition to the Investors’ Obligations to First
Investment Closing and Second Investment Closing. The respective obligations of
the Investors at each of the First Investment Closing and the Second Investment
Closing to effect the Transactions contemplated in Article 1 will be subject to
the fulfillment (or written waiver by such Investor) at or before such
Investment Closing of each of the following conditions (each of which shall be
determined and may be relied upon on an independent basis):
     (a) the representations and warranties of the Clearwire Parties set forth
in Article 3 shall have been true and correct as of the Execution Date and will
be true and correct as of the Investment Closing as though made on and as of the
date of such Investment Closing (except representations or warranties that by
their terms speak only as of an earlier date, which shall be true and correct as
of such earlier date), except where the failure of any of the representations or
warranties to be so true and correct (individually or in the aggregate) would
not have a Material Adverse Effect (provided, that solely for purposes of this
Section 5.2(a) any representation or warranty in Article 3 that is qualified by
materiality or Material Adverse Effect language shall be read as if such
qualifier or language were not present); provided that the representations and
warranties of the Clearwire Parties set forth in Section 3.7(a) shall be true
and correct in all respects;
     (b) Clearwire and Clearwire LLC will have performed in all material
respects all of their respective covenants and agreements required to be
performed by each of them under this Agreement at or before the applicable
Investment Closing, as applicable;
     (c) with respect to each Investor, the contemporaneous contribution at each
of the First Investment Closing and the Second Investment Closing by each of
Sprint, Comcast and TWC in accordance with Article 1; and
     (d) Clearwire shall have amended the Clearwire Corporation Change in
Control Severance Plan as effective on March 25, 2008 and as thereafter amended
(the “Plan”) to provide that the Transactions will not constitute a Change in
Control under the Plan, and Clearwire’s Chief Executive Officer shall have
(pursuant to his offer letter dated March 6, 2009) consented in writing to such
amendment to the Plan.
               SECTION 5.3 Condition to the Investors’ Obligations to Third
Investment Closing. The respective obligations of the Investors at the Third
Investment Closing

17



--------------------------------------------------------------------------------



 



to effect the Transactions contemplated in Article 1 will be subject to the
fulfillment (or written waiver by such Investor) at or before the Third
Investment Closing of the following conditions:
     (a) (i) Clearwire and Clearwire LLC will have provided to Sprint the
information required by Section 6.5(a) and the access required by Section 6.5(c)
in accordance with the terms of those sections in respect of Clearwire’s fiscal
year ending December 31, 2009, or (ii) Sprint will have delivered to Clearwire a
written waiver of the requirement for such information and access to be provided
at or before the Third Investment Closing; and
     (b) with respect to each Investor, the contemporaneous contribution at the
Third Investment Closing by each of Sprint, Comcast and TWC in accordance with
Article 1.
               SECTION 5.4 Frustration of Closing Conditions. No Party may rely
on the failure of any condition set forth in this Article 5 to be satisfied if
such failure was caused by the breach of such Party (including a breach of the
obligations in Article 1 that precipitates such failure) or the failure of such
Party to use its Reasonable Best Efforts to consummate the Transactions, as
required by Section 6.1.
ARTICLE 6
COVENANTS OF THE PARTIES
               SECTION 6.1 Further Assurances. On the terms and subject to the
conditions hereof, each of the Parties will use its Reasonable Best Efforts to
take, or cause to be taken, all appropriate action, and to do, or cause to be
done, all things necessary, proper or advisable under Law to consummate and the
Transactions contemplated by this Agreement, including using its Reasonable Best
Efforts to fulfill the conditions set forth in Article 5. If at any time after
the Effective Time any further action is necessary or desirable to carry out the
purposes of this Agreement, the proper officers of each Party to this Agreement
will use their Reasonable Best Efforts to take all action to carry out the
purposes of this Agreement and will cooperate fully with each other and their
respective officers, directors, employees, agents, counsel, accountants and
other designees in connection with any steps required to be taken as a part of
their respective obligations under this Agreement.
               SECTION 6.2 Rights Offering; Information Statement and
Registration Statement.
     (a) As soon as practicable after the Execution Date and in accordance with
the terms approved by Clearwire’s Board of Directors, Clearwire will use its
Reasonable Best Efforts to undertake the Rights Offering.
     (b) Clearwire will, as soon as reasonably practicable following the
Execution Date, file with the SEC the Rights Offering Registration Statement and
the Information Statement. Clearwire will not permit any securities to be
included in the Rights Offering Registration Statement other than the rights
issued in the Rights Offering and the underlying shares of Class A Common Stock.
Clearwire will use Reasonable Best

18



--------------------------------------------------------------------------------



 



Efforts to respond to the comments of the SEC and to cause the Information
Statement to be mailed to Clearwire’s stockholders at the earliest practicable
time and to cause the Rights Offering Registration Statement and any
post-effective amendment to be declared effective by the SEC, provided, however,
that Clearwire will not be in breach of this Section 6.2 if any Investor fails
to provide any information required by Law for the preparation of the
Information Statement or the Rights Offering Registration Statement. Each
Investor will use Reasonable Best Efforts to provide as soon as reasonably
practicable the information required by Law to be included in the Information
Statement and the Rights Offering Registration Statement.
     (c) Prior to filing the Rights Offering Registration Statement (or any
material amendment or supplement thereto) or the Information Statement (or any
material amendment or supplement thereto) or responding to any comments of the
SEC with respect thereto, Clearwire shall provide each Investor and its
respective counsel with a reasonable opportunity to review and comment on such
document or response and include therein any language reasonably proposed by the
Investors. Clearwire will notify the other Parties promptly of the receipt of
the comments of the SEC, if any, and of any request by the SEC for amendments or
supplements to the Information Statement or Rights Offering Registration
Statement or for additional information with respect thereto, and will supply
the other Parties with copies of all correspondence between that party or its
Representatives, on the one hand, and the SEC or members of its staff, on the
other hand, with respect to the Information Statement or the Rights Offering
Registration Statement.
     (d) If any event should occur that should be set forth in an amendment of,
or a supplement to, the Information Statement or Rights Offering Registration
Statement, in each case, so that the Rights Offering Registration Statement
and/or Information Statement would not include any misstatement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, then Clearwire or any Investor, as the case may be, will promptly
inform the other Parties, and Clearwire will, on learning of that event,
promptly prepare, and Clearwire will file and, if required, mail that amendment
or supplement to Clearwire’s stockholders.
     (e) At the respective times the Information Statement is mailed to
Clearwire stockholders and the Rights Offering Registration Statement and any
post-effective amendments thereto become effective, the Information Statement
and the Registration Statement (as amended or supplemented) shall comply in all
material respects with the requirements of the SEC as to form and the
Information Statement, the Registration Statement and any Company SEC Documents
incorporated by reference therein shall not include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;
provided, that Clearwire shall make no such representation with respect to
information provided to it by any Investors under Section 6.2(b). The final
prospectus relating to the Rights Offering filed pursuant to Rule 424 of the
Securities Act (as amended or supplemented, the “Prospectus”), as of its date,
shall not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the

19



--------------------------------------------------------------------------------



 



statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that Clearwire shall make no such representation
with respect to information provided to it by the Investors under
Section 6.2(b).
     (f) Promptly following the date on which the Rights Offering Registration
Statement is declared effective by the SEC (the “Registration Effective Date”),
Clearwire shall print and file with the SEC the Prospectus, distribute the
Prospectus to stockholders of record as of the record date (and the holders of
warrants and employee equity incentives as required by their terms) and
thereafter promptly commence a rights offering on the following terms:
(i) Clearwire shall distribute, at no charge, one right (“Right”) to each holder
of record of Class A Common Stock (and the holders of warrants and employee
equity incentives as required by their terms) for each share of Class A Common
Stock held by such holder as of the record date, (ii) each Right shall entitle
the holder thereof to purchase, at the election of such holder approximately
0.4336 shares of Class A Common Stock at a per share price of $7.33, provided
that no fractional shares of Class A Common Stock shall be issued and $7.33
multiplied by the aggregate number of shares of Class A Common Stock offered
shall not exceed the aggregate offering amount described in the Rights Offering
Registration Statement, (iii) each such Right shall be transferable, and
(iv) the rights offering shall remain open for six (6) months, or such longer
period as required by Law (the “Subscription Period”). Clearwire shall not
materially amend any of the terms of the Rights Offering described above,
terminate the Rights Offering or waive any material conditions to the closing of
the Rights Offering without the prior written consent of the Investors; provided
that without limitation, any amendment to the per share price or the
Subscription Period shall be deemed to be a material amendment. Subject to the
terms and conditions of the Rights Offering, Clearwire shall effect the closing
of the Rights Offering as promptly as practicable following the end of the
Subscription Period.
     (g) Clearwire shall pay all of its expenses associated with the Information
Statement, the Rights Offering Registration Statement, Prospectus, the Rights
Offering and the other transactions contemplated hereby, including filing and
printing fees, fees and expenses of any subscription and information agents, its
counsel and accounting fees and expenses and costs associated with clearing the
Class A Common Stock offered thereby for sale under applicable state securities
Laws.
               SECTION 6.3 Public Announcements. The Parties have agreed upon
the form and substance of press releases announcing the execution of this
Agreement and the Transactions contemplated hereby, which shall be issued
promptly following the execution and delivery hereof. Thereafter until the
earlier of the Second Investment Closing and the termination of this Agreement,
no Party will, and no Party will permit any of its Affiliates to, issue or cause
the publication of any press release or other public announcement with respect
to, or otherwise make any public statement concerning, the Transactions without
the prior consent (which consent will not be unreasonably withheld) of the other
Parties, except that any Party may, without the prior consent of any other
Party,

20



--------------------------------------------------------------------------------



 



     (a) issue or cause the publication of any press release or other public
announcement to the extent it determines that so doing is or may be required by
Law or by the rules and regulations of Nasdaq or the NYSE; and
     (b) make public statements including blog postings (but may not publish any
press release) that are consistent with the Parties’ prior public disclosures
regarding the Transactions.
               SECTION 6.4 Tax Covenants.
     (a) In connection with the revaluation of property resulting from the
Transaction, for purposes of filing its federal income tax returns, Clearwire
LLC will allocate items of income, gain, loss, and deduction subject to Section
704(c) and attributable to the assets contributed to Clearwire LLC pursuant to
the Transaction Agreement substantially in accordance with either the layering
approach set forth on Part One of Exhibit B attached to this Agreement, or the
layering approach set forth on Part Two of Exhibit B attached to this Agreement
(either such approach, a “Layering Approach”), except as otherwise required by
Law or provided for herein. It is the intent of the Parties that, with respect
to either Layering Approach (i) Section 704(c) layers shall not be netted or
collapsed; (ii) Clearwire LLC will use the Layering Approach set forth on
Part One of Exhibit B unless, at or prior to the time of filing Clearwire LLC’s
federal income tax returns, Deloitte Tax LLP advises Clearwire LLC that there is
no longer substantial authority for that filing position; (iii) implementation
of the Layering Approach necessarily will entail development of the concepts set
forth on Part One of Exhibit B or Part Two of Exhibit B, as applicable;
(iv) such development shall be consistent, in all material respects, with the
concepts set forth on the applicable Part of Exhibit B; (v) Clearwire LLC may
make material modifications to Exhibit B only with the consent of each of the
Investors that are acquiring additional Class B Common Units, such consent not
to be unreasonably withheld or delayed; and (vi) the Parties will consult in
good faith with respect to any proposed modification of Exhibit B.
     (b) None of the members of Clearwire LLC nor any of their Affiliates will
take any position on an applicable income Tax Return that is inconsistent with
the allocation methodology adopted by Clearwire LLC in accordance with this
paragraph, other than in connection with a Final Determination following a
challenge by a Taxing Authority.
               SECTION 6.5 Information to Be Delivered to Sprint; Cooperation.
     (a) The Clearwire Parties shall deliver to Sprint, unless and until Sprint
accounts for its investments in the Clearwire Parties as cost method investments
under GAAP, the following information (the “Reporting Information”):
          (i) as soon as practicable after the end of each fiscal quarterly
period of the Clearwire Parties, and in any event no later than five calendar
days prior to the date on which Sprint is required to file a report with respect
to a quarterly period with the SEC, an unaudited consolidated balance sheet,
unaudited consolidated statement of

21



--------------------------------------------------------------------------------



 



operations, unaudited consolidated statement of cash flows and unaudited
consolidated statement of stockholders’ equity and comprehensive income or loss
relating to such quarterly period, in each case prepared in accordance with GAAP
and the applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto;
          (ii) as soon as practicable after the end of each fiscal year of the
Clearwire Parties, and in any event no later than five calendar days prior to
the date on which Sprint is required to file a report with respect to a fiscal
year with the SEC, a consolidated balance sheet, consolidated statement of
operations, consolidated statement of cash flows and consolidated statement of
stockholders’ equity and comprehensive income or loss relating to such fiscal
year, and notes thereto, in each case prepared in accordance with GAAP and the
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto and accompanied by the audit opinion of the
independent registered public accounting firm of the Clearwire Parties with
respect thereto; and
          (iii) as soon as practicable after any request therefor, any
information relating to the Clearwire Parties or any of their Subsidiaries
requested by Sprint to enable Sprint to (x) close its books or accounting
records and to issue a press release with respect to its financial results for
any quarterly period or fiscal year or (y) timely meet its reporting obligations
under GAAP (or any other accounting standards applicable to Sprint), the
Securities Act, the Exchange Act or the rules and regulations of the SEC
(including any guidance of the staff of the SEC).
     (b) Sprint acknowledges and agrees that the Reporting Information shall
constitute Confidential Information under the Equityholders Agreement and shall
be subject to Section 4.7 thereof and that it will not disclose Reporting
Information publicly (including in its filings with the SEC) until such time as
the Reporting Information has been disclosed publicly by the Clearwire Parties;
provided, however, that if Clearwire has not disclosed the Reporting Information
publicly prior to the date which is two Business Days prior to the date on which
Sprint is required to file with the SEC a report with respect to the period
covered by such Reporting Information, then Sprint may include the Reporting
Information in its filings with the SEC.
     (c) The Clearwire Parties shall, and shall cause their Subsidiaries and use
their Reasonable Best Efforts to cause their and their Subsidiaries’ officers,
directors and employees to, afford Sprint’s officers, employees, auditors and
other authorized representatives reasonable access to the officers and employees
and to all of the books and records, including permission to access to the
workpapers of the auditors, of the Clearwire Parties and their Subsidiaries to
enable, in accordance with GAAP (or any other accounting standards applicable to
Sprint), Sprint’s principal independent auditors to deliver an audit opinion
with respect to Sprint’s audited consolidated financial statements without
relying on the audit report of any auditor of the Clearwire Parties or their
Subsidiaries.

22



--------------------------------------------------------------------------------



 



     (d) If any Clearwire Party fails to comply with Section 6.5(a) or (c) with
respect to the period ending December 31, 2009, then notwithstanding anything to
the contrary contained in this Agreement, Sprint’s sole and exclusive remedy for
such failure will be liquidated damages, payable by the Clearwire Parties within
15 days after written notice of the failure to comply from Sprint has been
received by the Clearwire Parties (“Financial Covenant Notice”), in an amount
equal to Five Million Dollars ($5,000,000) (it being understood and agreed that
a failure to provide the required information within the time period set forth
in Section 6.5(a)(ii) shall be a failure to comply with such paragraph
notwithstanding that such information is subsequently provided and regardless of
whether Sprint has provided the notice contemplated by this Section 6.5(d) at or
prior to the time that such information is so provided). The Clearwire Parties
and Sprint agree that the actual damages to Sprint caused by such failure would
be difficult to determine precisely and that the foregoing amount is a fair and
reasonable estimation of such actual damages that would occur in the event of a
breach by the Clearwire Parties and is not a penalty.
ARTICLE 7
MISCELLANEOUS PROVISIONS
               SECTION 7.1 Termination. This Agreement shall terminate: (a) upon
the mutual written agreement of the Parties; (b) with respect to any Investor,
upon notice by such Investor, on one hand, or the Clearwire Parties, on the
other hand, if the conditions to an Investment Closing are incapable of being
satisfied and have not been waived by the applicable Parties; provided, however,
no Party may rely on the failure of any condition to be satisfied if such
failure was caused by the failure of such Party to use its Reasonable Best
Efforts to consummate the Transactions; (c) by written notice by any Party to
the other Parties, if the Second Investment Closing has not occurred by the date
that is the last Business Day of the calendar month which is six months from the
Execution Date (the “Termination Date”) for any reason other than delay or
nonperformance of the Party seeking the termination, and as long as the Party
giving notice of termination is not in material breach of this Agreement, except
that if all other conditions have been satisfied or are then-capable of being
satisfied except for the conditions set forth in Section 5.2(c) as a result of
an Investor’s breach, the Termination Date may be further extended by Clearwire
or any non-breaching Party for two months to allow the non-breaching Parties to
seek to cause the breaching Investor to cure its breach; and (d) by written
notice by any Party to the other Parties, if the Third Investment Closing has
not occurred by the date that is the last Business Day of the calendar month
which is four months from the date Sprint is entitled to deliver the Financial
Covenant Notice to the Clearwire Parties, whether or not Sprint delivers the
Financial Covenant Notice, if the Clearwire Parties have not subsequently
fulfilled the condition in Section 5.3. No such termination shall relieve any
party for liability for any intentional and willful breach of this Agreement or
any fraud in connection with this agreement. If this Agreement terminates under
Section 7.1, this Agreement will immediately terminate, and there will be no
liability on the part of any Party or its partners, officers, directors or
stockholders, except for obligations under this Article 7 and, solely to the
extent this Agreement is terminated after the First Investment Closing,
Sections 2.1, 6.4 and 6.5, all of which will survive the Termination Date.

23



--------------------------------------------------------------------------------



 



                    SECTION 7.2 Notices. All notices, communications and
deliveries under this Agreement will be made in writing signed by or on behalf
of the Party making the notice, communication or delivery, will specify the
Section under this Agreement under which it is given or being made, and will be
delivered by first class mail (certified or registered mail, postage prepaid,
return receipt requested), by hand or established overnight courier (with
evidence of delivery and postage and other fees prepaid) or facsimile
transmission (with facsimile acknowledgment) as follows:

     
To Clearwire or
  Clearwire Corporation
Clearwire LLC:
  4400 Carillon Point
 
  Kirkland, Washington 98033
 
  Attention: Chief Executive Officer
 
  Facsimile No.: (425) 828-8061
 
   
 
  with copies to:
 
   
 
  Clearwire Corporation
 
  4400 Carillon Point
 
  Kirkland, Washington 98033
 
  Attention: Legal Department
 
  Facsimile No.: (425) 216-7776
 
   
 
  Davis Wright Tremaine LLP
 
  1201 Third Avenue, Suite 2200
 
  Seattle, Washington 98101
 
  Attention: Sarah English Tune
 
  Facsimile No.: (206) 757-7161
 
   
 
  Kirkland & Ellis LLP
 
  601 Lexington Avenue
 
  New York, New York 10022
 
  Attention: Joshua N. Korff
 
  Facsimile No.: (212) 446-6460
 
   
To the Audit Committee:
  Clearwire Corporation
 
  4400 Carillon Point
 
  Kirkland, Washington 98033
 
  Attention: Audit Committee
 
  Facsimile No.: (425) 216-7776
 
   
 
  with copies to:
 
   
 
  Simpson Thacher & Bartlett LLP
 
  425 Lexington Avenue
 
  New York, New York 10017
 
  Attention: Robert Spatt
 
  Facsimile: (212) 455-2502

24



--------------------------------------------------------------------------------



 



     
To Sprint:
  Sprint Nextel Corporation
 
  2001 Edmund Halley Drive
 
  Reston, Virginia 20191
 
  Attention: President of Strategic Planning and Corporate Initiatives
 
  Facsimile No.: (703) 433-4034
 
   
 
  with copies to:
 
   
 
  Sprint Nextel Corporation
 
  6200 Sprint Parkway
 
  Overland Park, Kansas 66251
 
  Attention: Vice President — Law, Corporate Transactions and Business Law
 
  Facsimile No.: (913) 523-9803
 
   
 
  King & Spalding LLP
 
  1180 Peachtree Street, N.E.
 
  Atlanta, Georgia 30309
 
  Attention: Michael J. Egan
 
  Facsimile No.: (404) 572-5100

     
To Comcast:
  Comcast Corporation
 
  One Comcast Center
 
  1701 John F. Kennedy Boulevard
 
  Philadelphia, Pennsylvania 19103
 
  Attention: Chief Financial Officer
 
  Facsimile No.: (215) 286-1240
 
   
 
  with copies to:
 
   
 
  Comcast Corporation
 
  One Comcast Center
 
  1701 John F. Kennedy Boulevard
 
  Philadelphia, Pennsylvania 19103
 
  Attention: General Counsel
 
  Facsimile No.: (215) 286-7794
 
   
 
  Davis Polk & Wardwell
 
  450 Lexington Avenue
 
  New York, New York 10017
 
  Attention: David L. Caplan
 
  Facsimile No.: (212) 450-3800
 
   
To TWC:
  Time Warner Cable Inc.
 
  One Time Warner Center

25



--------------------------------------------------------------------------------



 



     
 
  North Tower
 
  New York, New York 10019
 
  Attention: General Counsel
 
  Facsimile No.: (212) 364-8254
 
   
 
  with a copy to:
 
   
 
  Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
  1285 Avenue of the Americas
 
  New York, New York 10019-6064
 
  Attention: Matthew W. Abbott
 
 
 Robert B. Schumer
 
  Facsimile No.: (212) 757-3990
 
   
To BHN:
  Bright House Networks, LLC
 
  c/o Advance/Newhouse Partnership
 
  5000 Campuswood Drive
 
  East Syracuse, New York 13057
 
  Attention: Mr. Leo Cloutier
 
  Facsimile No.: (315) 438-4643
 
   
 
  with a copy to:
 
   
 
  Sabin, Bermant & Gould LLP
 
  Four Times Square
 
  New York, New York 10036
 
  Attention: Arthur J. Steinhauer, Esq.
 
  Facsimile No.: (212) 381-7218
 
   
To Intel:
  Intel Corporation
 
  2200 Mission College Blvd., MS RN6-65
 
  Santa Clara, California 95054-1549
 
  Attention: President, Intel Capital
 
  Facsimile No.: (408) 765-8871
 
   
 
  Intel Corporation
 
  2200 Mission College Blvd., MS RN6-59
 
  Santa Clara, California 95054-1549
 
  Attention: Intel Capital Portfolio Manager
 
  Facsimile No.: (408) 765-6038
 
   
 
  Intel Corporation
 
  2200 Mission College Blvd., MS RN4-151
 
  Santa Clara, California 95054-1549
 
  Attention: Intel Capital Group General Counsel
 
  Facsimile No.: (408) 653-9098

26



--------------------------------------------------------------------------------



 



     
 
  Intel Corporation
 
  2200 Mission College Blvd., MS RN5-125
 
  Santa Clara, California 95054-1549
 
  Attention: Director, U.S. Tax and Trade
 
  Facsimile No.: (408) 765-1733
 
   
 
  with copies to:
 
   
 
  Gibson, Dunn & Crutcher LLP
 
  1881 Page Mill Road
 
  Palo Alto, California 94304
 
  Attention: Gregory T. Davidson
 
  Facsimile No.: (650) 849-5050
 
   
 
  Gibson, Dunn & Crutcher LLP
 
  333 South Grand Avenue
 
  Los Angeles, California 90071-3197
 
  Attention: Paul S. Issler
 
  Facsimile No.: (213) 229-6763
 
   
To Eagle River:
  Eagle River Holdings, LLC
 
  2300 Carillon Point
 
  Kirkland, Washington 98033
 
  Attention: Chief Executive Officer
 
  Facsimile No.: (425) 828-8061
 
   
 
  with copies to:
 
   
 
  Morrison & Foerster LLP
 
  425 Market Street
 
  San Francisco, California 94105
 
  Attention: Robert Townsend
 
  Facsimile No.: (415) 268-7522

     or to the other representative or at the other address of a party as the
party may furnish to the other parties in writing. Any notice, communication or
delivery will be deemed received on the date of receipt by the recipient thereof
if received prior to 5:00 p.m. on a Business Day in the place of receipt.
Otherwise, any such notice, communication or delivery shall be deemed to have
been received on the next succeeding Business Day in the place of receipt.
                    SECTION 7.3 Exhibits.The Exhibits are incorporated into this
Agreement and are made a part of this Agreement as if set out in full in this
Agreement.
                    SECTION 7.4 Assignment; Successors in Interest. No
assignment or transfer by any Party of the Party’s rights and obligations under
this Agreement will be made except with the prior written consent of the other
Parties, except that each Investor may transfer

27



--------------------------------------------------------------------------------



 



or assign its rights and obligations under this Agreement, in whole or from time
to time in part, to one or more of its direct or indirect wholly owned
Subsidiaries that are existing stockholders and/or equityholders, as the case
may be, of the Clearwire Parties; provided that such transfer or assignment does
not delay or adversely affect any Investment Closing and shall not relieve such
Investor of its obligations hereunder or enlarge, alter or change any obligation
of any other Party hereto or due to such Investor. This Agreement will be
binding on and will inure to the benefit of the Parties and their successors and
permitted assigns, and any reference to a Party will also be a reference to the
successors (whether by merger, operation of law or otherwise) or permitted
assigns of that Party.
                    SECTION 7.5 Controlling Law; Amendment. This Agreement will
be governed by and construed and enforced in accordance with the internal Laws
of the State of Delaware without reference to its choice of law rules. This
Agreement may not be amended, modified or supplemented except by written
agreement of the Parties and the agreement by Clearwire to do any of the
foregoing will require the Approval of the Audit Committee of the Board of
Directors to the extent that any such amendment could be adverse to Clearwire in
any material respect.
                    SECTION 7.6 Jurisdiction. Any Proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the Transactions may only be brought in the courts of the
State of Delaware or the federal courts located in the State of Delaware, and
each of the Parties consents to the jurisdiction of the courts (and of the
appropriate appellate courts therefrom) in any Proceeding and irrevocably
waives, to the fullest extent permitted by Law, any objection that it may now or
hereafter have to the laying of the venue of any Proceeding in any court or that
any Proceeding that is brought in any court has been brought in an inconvenient
forum. Process in any Proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of the court. Without limiting
the foregoing, each Party agrees that service of process on the Party as
provided in Section 7.2 will be deemed effective service of process on the
Party.
                    SECTION 7.7 Specific Performance and Other Remedies. Each
Party acknowledges that the rights of each Party to consummate the Transactions
are special, unique and of extraordinary character and that, if any Party
violates or fails or refuses to perform any covenant or agreement made by it in
this Agreement, the non-breaching Party or Parties may be without an adequate
remedy at law. Notwithstanding the provisions of Section 7.6, if any Party
violates or fails or refuses to perform any covenant or agreement made by the
Party in this Agreement, the non-breaching Party or Parties may, subject to the
terms of this Agreement and in addition to any remedy at law for damages or
other relief, institute and prosecute a Proceeding in any court of competent
jurisdiction to enforce specific performance of the covenant or agreement or
seek any other equitable relief.
                    SECTION 7.8 Severability. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction will, as to that
jurisdiction, be ineffective to the extent of the prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement, and any prohibition or unenforceability in one jurisdiction will not
invalidate or render unenforceable the provision in any other jurisdiction. If
permitted by Law, each Party

28



--------------------------------------------------------------------------------



 



waives any provision of Law that renders any provision prohibited or
unenforceable in any respect.
                    SECTION 7.9 Counterparts. This Agreement may be executed in
two or more counterparts, each of which will be deemed an original, and it will
not be necessary in making proof of this Agreement or the terms of this
Agreement to produce or account for more than one counterpart.
                    SECTION 7.10 Enforcement of Certain Rights. Nothing
expressed or implied in this Agreement is intended, or will be construed, to
confer on or give any Person other than the Parties, and their successors or
permitted assigns, any right, remedy, obligation or liability under or by reason
of this Agreement, or result in the Person’s being deemed a third party
beneficiary of this Agreement.
                    SECTION 7.11 Waiver. Any provision of this Agreement may be
waived if, but only if, such waiver is in writing and is signed by the Party
against whom the waiver is to be effective. A waiver by a Party of the
performance of any covenant, agreement, obligation, condition, representation or
warranty will not be construed as a waiver of any other covenant, agreement,
obligation, condition, representation or warranty. A waiver by any Party of the
performance of any act will not constitute a waiver of the performance of any
other act or an identical act required to be performed at a later time. The
Approval of the Audit Committee of the Board of Directors will be required for
any waiver by Clearwire that could be adverse to Clearwire in any material
respect.
                    SECTION 7.12 Non-Survival of Representations and Warranties;
Survival of Agreements. The representations and warranties in this Agreement
will terminate at the earlier to occur of (i) the termination of this Agreement
and (ii) as to any Class B Common Units, Voting Units and shares of Class B
Common Stock with respect to which an Investment Closing has already occurred,
as of such Investment Closing with respect to such securities; provided,
however, the representations and warranties contained in Section 3.7(a), shall
survive the applicable Investment Closing and with respect to securities issued
at an Investment Closing, the termination of this Agreement). Any covenant or
other agreement of any Party herein, shall survive the Second Investment Closing
hereunder indefinitely or for such lesser period of time as may be specified
herein; provided that with respect to any covenant or other agreement that would
otherwise terminate at a specified time, breaches of such covenant or other
agreement will survive the Second Investment Closing indefinitely. No Party to
this Agreement will have or make any claim against any other Party to this
Agreement with respect to or arising out of the Transactions except with respect
to those agreements that survive the Second Investment Closing or the
termination of this Agreement, and, in any event, solely under the explicit
provisions of this Agreement.
                    SECTION 7.13 Integration. This Agreement supersedes all
negotiations, agreements and understandings among the Parties with respect to
the subject matter of this Agreement and constitutes the entire agreement among
the Parties with respect to the Transactions.

29



--------------------------------------------------------------------------------



 



                    SECTION 7.14 Cooperation Following the Investment Closings.
Following each applicable Investment Closing, each Party will deliver to the
other Party the further information and documents and will execute and deliver
to the other Party the further instruments and agreements as any other Party may
reasonably request to consummate or confirm the Transactions, to accomplish the
purpose of this Agreement or to assure to the other Party the benefits of this
Agreement.
                    SECTION 7.15 Fees. Each Party will pay its own fees, costs
and expenses incurred in connection with this Agreement and the Transactions,
including the fees, costs and expenses of its accountants, investment banks,
consultants and counsel.
                    SECTION 7.16 Waiver of Jury Trial. Each of the Parties
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or related to this Agreement or the Transactions.
                    SECTION 7.17 Investor Rights and Obligations.
Notwithstanding any other provision of this Agreement to the contrary, (a) the
obligations of each of Sprint, Comcast, TWC, BHN, Eagle River and Intel under
this Agreement shall be several with respect to itself (and not joint or joint
and several) and (b) the rights granted to the Investors or each of Sprint,
Comcast, TWC, BHN, Eagle River and Intel under this Agreement (including, rights
to invoke closing conditions, to terminate this Agreement and to enforce
covenants, except as specifically provided in this Agreement) may be exercised
by each such Investor individually.
                    SECTION 7.18 Interpretation. Unless the context of this
Agreement otherwise clearly requires,
     (a) references to the plural include the singular, and references to the
singular include the plural,
     (b) the words “include,” “includes” and “including” do not limit the
preceding terms or words and will be deemed to be followed by the words “without
limitation,”
     (c) references to any Person include the successors and permitted assigns
of that Person,
     (d) the terms “day” and “days” mean and refer to calendar day(s),
     (e) the terms “year” and “years” mean and refer to calendar year(s), and
     (f) the words “in full force and effect,” when used with respect to any
contract, agreement or other arrangement that is binding or purports to be
binding, mean, without limitation, that, if applicable, such contract, agreement
or arrangement has been assumed by the relevant party pursuant to Section 365 of
the Bankruptcy Code.
Unless otherwise set forth in this Agreement, references in this Agreement to
     (i) any document, instrument or agreement (including this Agreement)

30



--------------------------------------------------------------------------------



 



     (A) includes and incorporates all Exhibits,
     (B) includes all documents, instruments or agreements issued or executed in
replacement of those documents, instruments or agreements, and
     (C) means the document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified or supplemented from time to time in
accordance with its terms and in effect at any given time, and
     (ii) all Article, Section, and Exhibit references in this Agreement are to
Articles, Sections, and Exhibits of this Agreement, unless otherwise specified.
This Agreement will not be construed as if prepared by one of the Parties, but
rather according to its fair meaning as a whole, as if all Parties had prepared
it.
[Rest of page intentionally left blank]

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties to this Agreement have executed this
Investment Agreement as of the date set forth in the first paragraph of this
Agreement.

            CLEARWIRE CORPORATION
      By:   /s/ William T. Morrow       Name:   William T. Morrow       
Title:   Chief Executive Officer        CLEARWIRE COMMUNICATIONS LLC
      By:   /s/ William T. Morrow       Name:   William T. Morrow       
Title:   Chief Executive Officer     

[Signature page to Investment Agreement]

 



--------------------------------------------------------------------------------



 



            SPRINT NEXTEL CORPORATION
      By:   /s/ Keith O. Cowan       Name:   Keith O. Cowan        Title:  
President of Strategic Planning and
Corporate Initiatives     

[Signature page to Investment Agreement]

 



--------------------------------------------------------------------------------



 



            COMCAST CORPORATION
      By:   /s/ Robert S. Pick       Name:   Robert S. Pick        Title:  
Senior Vice President     

[Signature page to Investment Agreement]

 



--------------------------------------------------------------------------------



 



            TIME WARNER CABLE INC.
      By:   /s/ Satish Adige       Name:   Satish Adige        Title:   Senior
Vice President, Investments    

[Signature page to Investment Agreement]

 



--------------------------------------------------------------------------------



 



            BRIGHT HOUSE NETWORKS, LLC
      By:   /s/ Leo Cloutier       Name:   Leo Cloutier        Title:   Senior
Vice President     

[Signature page to Investment Agreement]

         

 



--------------------------------------------------------------------------------



 



                                   

            INTEL CORPORATION
      By:   /s/ Arvind Sodhani       Name:   Arvind Sodhani        Title:  
Executive Vice President        CLEARWIRE CORPORATION
      By:   /s/ William T. Morrow       Name:   William T. Morrow       
Title:   Chief Executive Officer     

[Signature page to Investment Agreement]

         

 



--------------------------------------------------------------------------------



 



                                   

            EAGLE RIVER HOLDINGS, LLC
      By:   /s/ Amit Mehta       Name:   Amit Mehta        Title:   Vice
President     

[Signature page to Investment Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS
     For purposes of this Agreement, the following terms have the meanings set
forth on this Exhibit A:
     “Affiliate” means, with respect to any Person, any other Person, directly
or indirectly, controlling, controlled by, or under common control with, the
Person; provided that, (i) neither Clearwire nor any of its Subsidiaries shall
be considered an Affiliate of any Investor or their respective Affiliates (other
than Clearwire and its Subsidiaries) and (ii) no Investor or their respective
Affiliates (other than Clearwire and its Subsidiaries) shall be considered an
Affiliate of Clearwire and its Subsidiaries. For purposes of this definition,
the term “control” (including the correlative terms “controlling,” “controlled
by” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
     “Agreement” has the meaning set forth in the Preamble.
     “Approval of the Audit Committee of the Board of Directors” means, with
respect to a matter, the approval of the members of the Audit Committee of the
Board of Directors of Clearwire who are disinterested in such matters.
     “Bankruptcy Exception” has the meaning set forth in Section 3.1.
     “BHN” has the meaning set forth in the Preamble.
     “Business Day” means a day that is not a Saturday or Sunday or other day
that banks are authorized by Law to be closed in New York, New York.
     “Capital Stock” of any entity means the issued and outstanding equity
interests, including limited liability company interests, of the entity.
     “Charter Amendment” has the meaning set forth in Section 5.1.
     “Class A Common Stock” means the Class A common stock, par value $0.0001
per share, of Clearwire.
     “Class A Common Units” has the meaning set forth in the Clearwire LLC
Agreement.
     “Class B Common Stock” means the Class B common stock, par value $0.0001
per share, of Clearwire.
     “Class B Common Units” has the meaning set forth in the Clearwire LLC
Agreement.
     “Clearwire” has the meaning set forth in the Preamble.
Exhibit A

 



--------------------------------------------------------------------------------



 



     “Clearwire Disclosure Schedule” has the meaning set forth in the
introductory language to Article 3.
     “Clearwire LLC” has the meaning set forth in the Preamble.
     “Clearwire LLC Agreement” means that certain Amended and Restated Operating
Agreement of Clearwire LLC, dated as of November 28, 2008, as may be amended
from time to time.
     “Clearwire Parties” has the meaning set forth in the Preamble.
     “Clearwire Stockholder Approval” has the meaning set forth in Section 3.1.
     “Clearwire Stock Option” means any outstanding compensatory option under
any Clearwire Stock Option Plan agreement to purchase shares of Class A Common
Stock.
     “Clearwire Stock Option Plan” means any plan or arrangement of Clearwire
granting Clearwire Stock Options.
     “Clearwire Warrant” means a warrant to purchase shares of Class A Common
Stock, whether or not exercisable or vested.
     “Clearwire Warrant Agreement” means any agreement, plan or arrangement of
Clearwire granting Clearwire Warrants.
     “Comcast” has the meaning set forth in the Preamble.
     “Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of November 21, 2008 by and among Clearwire, as Borrower, the several
lenders from time to time parties thereto, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Citigroup Global Markets Inc., as Co-Documentation Agents,
JPMorgan Chase Bank, N.A., as Syndication Agent, Morgan Stanley & Co., Inc., as
Collateral Agent, and Morgan Stanley Senior Funding, Inc., as Administrative
Agent.
     “Eagle River” has the meaning set forth in the Preamble.
     “Encumbrance” means any charge, claim, condition, equitable interest, lien,
option, pledge, security interest, right of first refusal, or restriction of any
kind, including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership.
     “Equityholders’ Agreement” means that certain Equityholders’ Agreement by
and among certain stockholders of Clearwire, dated as of November 28, 2008, as
may be amended from time to time.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Execution Date” has the meaning set forth in the Preamble.
Exhibit A

 



--------------------------------------------------------------------------------



 



     “Final Determination” has the same meaning as given to that term in the
Transaction Agreement.
     “Financial Covenant Notice” has the meaning set forth in Section 6.5.
     “Financial Statements” means all of the financial statements made by the
applicable party included in filings made to the SEC, including any related
notes thereto.
     “First Investment Closing” has the meaning set forth in Section 1.5.
     “GAAP” has the meaning set forth in Section 3.6.
     “Governmental Authority” means any (i) nation, state, county, city, town,
village, district or other jurisdiction of any nature; (ii) federal, state,
local, municipal, or other government; (iii) governmental or quasi-governmental
authority of any nature; or (iv) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
power or authority of any nature.
     “Governmental Consents” means the following consents, approvals,
authorizations or permits of, or filings with or notification to, any
Governmental Authority required for the performance of this Agreement:
     (a) the applicable requirements, if any, of the Securities Act, the
Exchange Act, Nasdaq, state securities or “blue sky” Laws and filing and
recordation of appropriate documents as required by Delaware Law,
     (b) filings with the SEC.
     “Governmental Licenses” means all notifications, licenses, permits
(including environmental, construction and operation permits), franchises,
certificates, approvals, exemptions, classifications, registrations and other
similar documents and authorizations issued by a Governmental Authority, and
applications therefor.
     “Information Statement” shall mean a definitive information statement filed
with the SEC containing the information required by Schedule 14C under the
Exchange Act relating to the Transactions, the amendment to Clearwire’s
certificate of incorporation as required by Section 5.1(d) and the Rights
Offering, together with all amendments, supplements and exhibits thereto.
     “Intel” has the meaning set forth in the Preamble.
     “Investment Closing” has the meaning set forth in Section 1.5.
     “Investors” has the meaning set forth in the Preamble.
     “Knowledge of Clearwire” means all facts actually known after reasonable
inquiry by any of William Morrow, Erik Prusch, Broady Hodder or Hope Cochran.
Exhibit A

 



--------------------------------------------------------------------------------



 



     “Law” means any applicable foreign or domestic, federal, state or local law
(including common law), statute, ordinance, rule, regulation, code, license,
permit, authorization, approval, consent, order, judgment, decree, injunction or
requirement of any Governmental Authority or any arbitration tribunal.
     “Layering Approach” has the meaning set forth in Section 6.4.
     “Material Adverse Effect” means any state of facts, change, event, effect
or occurrence (when taken together with all other states of fact, changes,
events, effects or occurrences) that is or would be reasonably likely to be
materially adverse to (a) the condition (financial or otherwise), business,
assets or liabilities of Clearwire and its Subsidiaries taken as a whole, or
(b) the ability of the Clearwire Parties to consummate any of the Transactions
contemplated by Article 1 of this Agreement. However, none of the following,
either alone or in combination, will constitute or be taken into account in
determining whether there has been a Material Adverse Effect for purposes of
clause (a): (i) any change in the market price of the Class A Common Stock of
Clearwire after the date of this Agreement (except this clause (i) does not
exclude any underlying circumstance, change, event, fact, development or effect
that may have caused that change in market price), (ii) changes, circumstances
or conditions generally affecting any industry in which Clearwire or any of its
Subsidiaries participates except to the extent having a materially
disproportionate effect on Clearwire and its Subsidiaries, as compared to other
companies in its industry, (iii) changes generally affecting United States or
global economic conditions or financial, banking or securities markets, (iv) the
suspension of trading in or the delisting of Clearwire’s securities on the
Nasdaq Stock Market or any other national securities exchange or other trading
market (except this clause (iv) does not exclude any underlying circumstances,
change, event, fact, development or effect that may have caused the suspension
or delisting), (v) changes resulting from a change in any applicable law, rule
or regulation or GAAP or official interpretation thereof or other accounting
requirement or principle except to the extent having a materially
disproportionate effect on Clearwire and its Subsidiaries as compared to other
companies in its industry, (vi) changes resulting from any act of God;
(vii) changes resulting from any act of war or terrorism (or any escalation
thereof) or any national or international political or social event or
condition, including the engagement by the United States in hostilities or the
expansion of hostilities ongoing on the date of this Agreement, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack upon the United States or any of its
territories, possessions or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States except to the extent
uniquely targeting or having a unique or materially disproportionate effect on
Clearwire and its Subsidiaries, or (viii) changes, facts, circumstances or
conditions attributable solely to the announcement or existence of this
Agreement or the Transactions.
     “Nasdaq” means the Nasdaq Global Select Market.
     “NYSE” means the New York Stock Exchange.
     “Over Allotment Fee” has the meaning set forth in Section 1.5.
     “Parties” has the meaning set forth in the preamble.
Exhibit A

 



--------------------------------------------------------------------------------



 



     “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, government or any agency or political
subdivisions thereof or any group comprised of two or more of the foregoing.
     “Plan” has the meaning set forth in Section 5.2.
     “Preferred Stock” has the meaning set forth in Section 3.7.
     “Proceeding” means any claim, action, arbitration, hearing, legal
complaint, investigation, litigation, or suit (whether civil, criminal,
administrative) commenced, brought, conducted, or heard by or before, any
Governmental Authority or arbitrator.
     “Prospectus” has the meaning set forth in Section 6.2.
     “Reasonable Best Efforts” means the efforts that a prudent Person desirous
of achieving a result would use in similar circumstances to achieve that result
as expeditiously and as reasonably as possible, except that a Person required to
use Reasonable Best Efforts under this Agreement will not by this requirement be
required to take actions that would result in a material adverse change in the
benefits to the Person of this Agreement or dispose of any material asset.
     “Refinancing Debt” has the meaning set forth in Recital D.
     “Registration Effective Date” has the meaning set forth in Section 6.2.
     “Reporting Information” has the meaning set forth in Section 6.5.
     “Right” has the meaning set forth in Section 6.2.
     “Rights Offering” means the issuance of certain rights to the holders of
Class A Common Stock in accordance with the terms described in Section 6.2.
     “Rights Offering Registration Statement” shall mean Clearwire’s
Registration Statement on Form S-3 under the Securities Act or such other
appropriate form under the Securities Act, pursuant to which the rights issued
in the Rights Offering and underlying shares of Class A Common Stock will be
registered pursuant to the Securities Act.
     “Rollover Amount” has the meaning set forth in Section 2.1.
     “Rollover Fee” has the meaning set forth in Section 2.1.
     “Rollover Investor” has the meaning set forth in Recital D.
     “Rollover Transaction” has the meaning set forth in Section 2.1.
     “SEC” means the Securities and Exchange Commission.
     “SEC Documents” has the meaning set forth in Section 3.6.
Exhibit A

 



--------------------------------------------------------------------------------



 



     “Second Investment Closing” has the meaning set forth in Section 1.5.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Sprint” has the meaning set forth in the preamble.
     “Subsidiary” means a corporation, association, subsidiary, partnership,
limited liability company or other entity of which any Party controls, directly
or indirectly, 50% or more of the outstanding equity interests; provided that,
neither Clearwire nor any of its Subsidiaries shall be considered a Subsidiary
of Sprint or its Affiliates.
     “Subscription Period” has the meaning set forth in Section 6.2.
     “Taxing Authority” has the same meaning given to such term in the
Transaction Agreement.
     “Termination Date” has the meaning set forth in Section 7.1.
     “Third Investment Closing” has the meaning set forth in Section 1.5.
     “Transaction Agreement” means that certain Transaction Agreement and Plan
of Merger dated as of May 7, 2008, as amended, among the Clearwire Parties,
Sprint, Comcast, TWC, BHN, Intel and Google Inc., a Delaware corporation.
     “Transaction Related Agreements” has the meaning set forth in Section 3.11.
     “Transactions” means those transactions contemplated by this Agreement.
     “TWC” has the meaning set forth in the Preamble.
     “Voting Units” has the meaning set forth in the Clearwire LLC Agreement.
     “Waiver” has the meaning set forth in Recital F.
     “Written Consent” has the meaning set forth in Recital F.
Exhibit A

 